                                          Case 5:18-cv-07597-BLF Document 211 Filed 12/23/20 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     JERI CONNOR,                                        Case No. 18-cv-07597-BLF
                                   8                    Plaintiff,
                                                                                             ORDER REQUIRING RESPONSE
                                   9              v.                                         FROM DEFENDANT TO PLAINTIFF’S
                                                                                             MOTION FOR RELIEF FROM
                                  10     QUORA, INC.,                                        NONDISPOSITIVE PRETRIAL ORDER
                                                                                             OF MAGISTRATE JUDGE
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13
                                              Plaintiff has filed a motion for relief from Magistrate Judge Nathanael Cousins’s Order
                                  14
                                       resolving this case’s latest discovery dispute. See Mot., ECF 209. Under this district’s Civil Local
                                  15
                                       Rules, the Court may deny a motion for relief from a nondispositive pretrial order of a magistrate
                                  16
                                       judge “by written order at any time, but may not grant it without first giving the opposing party an
                                  17
                                       opportunity to respond.” Civ. L.R. 72-2. Accordingly, the Court REQUESTS Defendant Quora,
                                  18
                                       Inc. file its response to Plaintiff’s motion on or before January 8, 2021.
                                  19
                                              The Court requests that Quora address Plaintiff’s citation to United States v. Sierra Pac.
                                  20
                                       Indus., No. CIV S–09–2445 KJM EFB, 2011 WL 2119078 (E.D. Cal. May 26, 2011) as well as
                                  21
                                       the other issues raised by Plaintiff in the motion.
                                  22

                                  23
                                              IT IS SO ORDERED.
                                  24

                                  25
                                       Dated: December 23, 2020
                                  26
                                                                                         ______________________________________
                                  27                                                     BETH LABSON FREEMAN
                                                                                         United States District Judge
                                  28
